Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 19-BG-240

                   IN RE JOHNNIE L. JOHNSON, III, RESPONDENT.

                               A Member of the Bar
                   of the District of Columbia Court of Appeals
                          (Bar Registration No. 235614)

                      On Report and Recommendation of the
                       Board on Professional Responsibility
                          (Bar Docket No. 2016-D112)
                         (Board Docket No. 17-BD-003)

(Argued December 8, 2020                                  Decided May 26, 2022)

      Johnnie L. Johnson, III, pro se.

     Hamilton P. Fox, III, Disciplinary Counsel, with whom Julia L. Porter,
Deputy Disciplinary Counsel, and Myles V. Lynk, Senior Assistant Disciplinary
Counsel, were on the brief, for the Office of the Disciplinary Counsel.

      Before EASTERLY and MCLEESE, Associate Judges, and WASHINGTON,
Senior Judge.

      PER CURIAM: The present disciplinary matter comes to us from the Board of

Professional Responsibility’s (“the Board”) review of an Ad Hoc Committee (“the

Committee”) Report and Recommendation that respondent Johnnie L. Johnson, III

be disbarred for flagrant dishonesty. The issues on review are whether the Board’s

factual findings, ultimately based on the Committee’s, are supported by substantial
                                       2


evidence, and whether the recommended sanction of disbarment is consistent and

warranted.   For the reasons below, we adopt the Board’s factual findings as

supported by substantial evidence and concur that disbarment is the appropriate

remedy.



                                 I. Background



      H.G., a former D.C. Public Schools bus driver, unsuccessfully pursued an

appeal of termination of his workers’ compensation benefits in June 2012. Soon

afterwards, in the same month, he met respondent Johnnie L. Johnson, III and

engaged him as an attorney to represent him in continuing his workers’

compensation appeal. Johnson represented H.G. from June 2012 until August

2015 when H.G. retained new counsel, Harold Levi, to replace Johnson in his

ongoing workers’ compensation case.



      In June 2012, Johnson entered his appearance as counsel for H.G. in the

workers’ compensation appeal. In July 2012, he filed a two-page application for a

formal hearing that H.G. had filled out by hand and to which Johnson added two

type-written sentences.   In September 2012, Johnson propounded seemingly

boilerplate discovery requests. He also filed a short brief in opposition to the
                                         3


District’s September 2012 motion to dismiss H.G.’s claim based on a failure to

comply with a scheduling order. In November 2012, Johnson attended a forty-five

to sixty-minute hearing where H.G. testified; however, H.G. stated at the later

disciplinary hearing that Johnson did not meet with him ahead of time or prepare

him for this workers’ compensation hearing. While awaiting a decision from the

administrative law judge (“ALJ”), Johnson prepared a half-page letter to an insurer

who had notified H.G. that it would terminate his accident insurance, explaining

the pending workers’ compensation appeal and claiming the District was

responsible for the premiums.



      In June 2014, the ALJ granted H.G.’s claims for medical treatment and wage

loss benefits. In an application for review of that decision, Johnson claimed that

the ALJ erred in failing to award attorney’s fees and cited to a provision of D.C.

Code § 1-623.27(b) (2016 Repl.) that limits the amount of and manner in which

one may obtain attorney’s fees in a workers’ compensation claim (no more than

twenty percent of the total awarded to the client, only after ALJ approval, and only

from the D.C. government). In July 2014, the day before filing that application,

Johnson received a check for $58,050.63 payable to H.G. Four days later, Johnson

called H.G. to inform him of receiving the check and to make arrangements to

meet two days later at a Wells Fargo bank branch in Maryland.
                                         4




      At that meeting in July 2014, Johnson informed H.G. that he was entitled to

one-third of the total amount of the check ($19,350.21).        Johnson and H.G.

endorsed the check, and the bank issued two cashiers’ checks – one to H.G. for

$37,700.42 and the other to Johnson for $19,350.21 – along with $1,000 in cash for

H.G. Johnson provided a memorandum to H.G. that stated,


            This office agreed to represent you for an agreed upon
            fee of 33 1/3% of the settlement amount or award in
            you[r] matter. Accordingly, this office received a check
            in the amount of $58,050.63 as a resolution of your case.
            Although there may be additional funds owed to you in
            this matter, this office’s agreed upon fees out of the
            settlement is $19,350.21, which represents 33 1/3% of
            $58,050.63. Thus your share of the $58,050.63 is
            $[]38,700.42. This is $19,350.21 plus $38,700.42 equals
            $58,050.63.

      In July 2014, the District filed an application for review of the decision

granting H.G. benefits, as well as an opposition to Johnson’s application for review

in order to obtain attorney’s fees.    Johnson did not respond to the District’s

application for review.     Pending review of both applications – Johnson’s

concerning attorney’s fees and the District’s – Johnson sent a letter to the

administrator for the District’s workers’ compensation system requesting a lien on

payments to H.G., among other claimants that Johnson represented, without

disclosing that he had already received one-third of H.G.’s award or telling H.G.
                                          5


that he sought the lien. Johnson’s application for review concerning attorney’s

fees was denied and the District’s application was granted, resulting in H.G.’s

claim being remanded. Johnson filed an appeal of the remand order but failed to

respond to this court’s show cause order for why a petition for review of a non-

final order should not be dismissed, resulting in dismissal of that appeal. In July

2015, the ALJ issued a compensation order on remand reinstating H.G.’s benefits

without further hearing or additional briefing.



      Before resolution of his workers’ compensation appeal, H.G. filed a request

for fee arbitration and a complaint against Johnson with the D.C. Bar. After

receiving the ALJ’s compensation order, H.G. wrote to the ALJ in July 2015

requesting that Johnson be released from representing him and attached Johnson’s

memorandum memorializing the one-third fee that he received in July 2014. In

October 2015, the ALJ issued an order to Johnson to show cause why he should

not be referred to Disciplinary Counsel for taking a fee in excess and violation of

D.C. Code. Johnson replied to this order and claimed that he believed the payment

was approved and that it also represented other legal work he had done for H.G.

The ALJ notified Disciplinary Counsel in March 2016, and reported that Johnson

had taken a fee of $20,350.21 in excess and violation of D.C. Code. This reported
                                         6


amount was based on a document provided to the ALJ from H.G. and included a

$1,000 error in the total.



      After H.G.’s workers’ compensation appeal had been resolved on remand,

his new counsel, Mr. Levi, was preparing his petition for attorney’s fees and

contacted Johnson in July 2016. Mr. Levi asked Johnson how much of a fee

Johnson had received from H.G. and said that he understood it to be one-third.

Johnson avoided answering directly Mr. Levi’s questions and instead denied

having taken $20,350.21 or a thirty-five percent fee (apparently a reference to the

erroneous amount in the ALJ’s referral to Disciplinary Counsel). He also gave

details about the scope and nature of his representation of H.G. that were

inaccurate.



      Also in July 2016, Johnson filed a fee petition seeking $40,324.66 in

attorney’s fees. This petition failed to disclose the $19,350.21 that he had already

received from the check in July 2014. Nor did the petition disclose that it was

recreated from memory after the fact. In truth, Johnson had no time records from

his representation of H.G. Many of the entries appeared exaggerated given the

type of work performed or the amount of time it was documented to have actually

taken. For example, Johnson claimed two hours (at $500 per hour) for his initial
                                          7


meeting with H.G. in June 2012, which, in fact, took less than an hour. Finally,

some entries in his fee petition covered work for services performed after H.G. had

discharged Johnson, such as three hours preparing his response to the ALJ’s

October 2015 order to show cause why he should not be referred to Disciplinary

Counsel. H.G. and the District objected to Johnson’s fee petition. The ALJ denied

the fee petition in February 2017.



      From May to October 2016, Disciplinary Counsel requested Johnson’s

cooperation to answer questions and provide documents, but his conduct was

disobliging. For example, he claimed the check for $58,050.63 was not an award

of H.G.’s benefits, and he failed to produce certain requested documents, such as

financial records. Johnson’s conduct was not any more helpful at the disciplinary

hearing. For example, he initially testified that he did not receive any money from

H.G. at all. He later testified that H.G. had given him money, but that it was for

less than $19,000 and not for attorney’s fees.



      The Committee made the above factual findings and recommended

disbarment on the ground of flagrant dishonesty.         The Board adopted the

Committee’s report and recommendation as supported by substantial evidence.

The present review followed.
                                         8




                 II. Substantial Evidence of Charged Violations



      “In disciplinary cases, the Board must accept the Hearing Committee’s

evidentiary findings, including credibility findings, if they are supported by

substantial evidence in the record. This court, in turn, must accept the Board’s

findings of fact, and we also apply the ‘substantial evidence’ standard. We review

the Board’s conclusions of law de novo.” In re Cleaver-Bascombe I, 892 A.2d

396, 401-02 (D.C. 2006) (citations omitted); see also D.C. Bar R. XI, § 9(h)(1)

(“In determining the appropriate order, the Court shall accept the findings of fact

made by the Board unless they are unsupported by substantial evidence of

record.”).



      Because the reports and recommendations below are voluminous and

meticulously detailed, we will not cite to every factual example, exhibit, excerpt of

the transcript, and so forth. Rather, we conclude that substantial evidence of each

charged violation is supported by a handful of notable examples upon which we

will focus our review.



A.    The Board’s Report and Recommendation
                                          9




      1.     Duty to Communicate – Rule 1.4(b)



      Rule 1.4(b) of the D.C. Rules of Professional Conduct provides that “[a]

lawyer shall explain a matter to the extent reasonably necessary to permit the client

to make informed decisions regarding the representation.” Comment three to that

Rule states that “[t]he guiding principle is that the lawyer should fulfill reasonable

client expectations for information consistent with (1) the duty to act in the client’s

best interests, and (2) the client’s overall requirements and objectives as to the

character of representation.” Therefore, “[t]o meet that expectation, a lawyer not

only must respond to client inquiries but also must initiate communications to

provide information when needed. A lawyer may not withhold information to

serve the lawyer’s own interest or convenience.” In re Ekekwe-Kauffman, 210

A.3d 775, 789 (D.C. 2019) (citations, quotation marks, and brackets omitted).



      The Board’s findings of fact concerning Rule 1.4(b) were that Johnson failed

to inform his client of rules governing attorney’s fees in a workers’ compensation

claim, notably that the fee cannot exceed twenty percent of the actual award

secured, that it is paid directly from the D.C. government, and that it must be

approved by an ALJ. These factual findings are supported by substantial evidence.
                                          10


Johnson knew of D.C. Code § 1-623.27. H.G. testified that Johnson did not tell

him about this code provision and its limitations on attorney’s fees, which Johnson

acknowledged in his hearing before the Committee. After receiving the check for

H.G.’s workers’ compensation award, he met with his client at a bank and had

H.G. sign the check and split the money; two-thirds went to the client and one-

third went to Johnson. This fee arrangement was memorialized in a memorandum

to H.G. from Johnson’s office. Two months later, H.G. learned from a “friend of a

friend” that Johnson was required to seek his fee from the District instead of the

client, something that he had not told his client.



      Reviewing de novo the Board’s legal conclusion that the above factual

findings rise to the level of a Rule 1.4(b) violation, we hold that they do. First, the

facts indicate that Johnson knew of the statute and failed to inform his client.

Second, the fact that he arranged for and actually accepted a fee in excess and in

violation of that statute indicates that this failure to communicate was motivated by

his own interest (obtaining a higher-than-permitted fee) and convenience

(receiving that fee immediately instead of waiting for the ALJ to approve it and the

D.C. government to pay it).        Therefore, we adopt the Board’s findings and

conclusions because they are supported by substantial evidence.
                                         11


      2.     Unreasonable Fee – Rule 1.5(a)



      Rule 1.5(a) of the D.C. Rules of Professional Conduct provides that “[a]

lawyer’s fee shall be reasonable.” Furthermore, “[a]ny fee that is prohibited . . . by

law is per se unreasonable.”    D.C. R. Prof. Conduct 1.5(f).       We set out two

additional ways in which an attorney may violate Rule 1.5(a) in Cleaver-Bascombe

I,


             The prototypical circumstance of charging an
             unreasonable fee is undoubtedly one in which an attorney
             did the work that he or she claimed to have done, but
             charged the client too much for doing it. This case is
             different, for the allegation is that Respondent sought
             compensation for work that she did not do at all.
             Nevertheless, the Hearing Committee and the Board both
             concluded that charging any fee for work that has not
             been performed is per se unreasonable. We agree. It
             cannot be reasonable to demand payment for work that
             an attorney has not in fact done.

892 A.2d at 403.


      The Board’s factual findings regarding Rule 1.4(b) were that Johnson

accepted a fee above the statutory cap of twenty percent of the total award his

client received, and for a small amount of work actually performed and at rates not

normally permitted in workers’ compensation cases. There is substantial evidence

in the report to support the Board’s factual findings. We reference the factual
                                          12


findings regarding Rule 1.4(b) mentioned above and reiterate that they are

substantial evidence that Johnson charged and accepted a fee prohibited by D.C.

Code.



        Furthermore, Johnson’s documented work on his client’s case ranged from

short letters lacking substance and a form to which he added little if anything to

seemingly boilerplate discovery requests and a short (three-page) opposition brief.

In addition to work product, Johnson attended a pre-hearing conference and argued

his client’s case in a hearing before an ALJ that took forty-five minutes to an hour;

the latter without meeting with his client ahead of time or preparing him to testify

in that hearing.



        Lastly, Johnson petitioned the D.C. government for attorney’s fees for work

that he did not do.     For example, his fee petition asserted hours worked in

responding to a motion pending as of June 2012, when – as Johnson acknowledged

at hearing – no such motion was pending in June 2012. Other assertions in the fee

petition concerned work performed, allegedly on his client’s behalf, after the date

that his client terminated his representation.
                                         13


      Reviewing the Board’s legal conclusions de novo, we hold that the findings

above demonstrate a violation of Rule 1.5(a). First, the fee in excess of twenty

percent was prohibited by statute and is per se a violation of the rule. Second, the

apparently perfunctory nature of the work actually performed did not warrant such

a hefty fee. Third, his fee petition asserted compensation for work not actually

performed.



      3.     Making Knowing False Statements to a Tribunal – Rule 3.3(a)(1)



      Rule 3.3(a)(1) of the D.C. Rules of Professional Conduct provides that “[a]

lawyer shall not knowingly . . . [m]ake a false statement of fact or law to a

tribunal.” This “is an extremely serious ethical violation.” In re Ukwu, 926 A.2d

1106, 1140-41 (D.C. 2007) (accepting Hearing Committee’s finding that

respondent had violated Rule 3.3(a)(1) where respondent misrepresented that his

client “had mistakenly mailed” a necessary document to the wrong venue “when in

fact she credibly testified that she had delivered the [document] to his office and he

had assured her that it would be timely filed”) (citation omitted). For example, in

Cleaver-Bascombe I, we held that submitting a voucher for compensation for work

the Respondent knew she had not performed was a Rule 3.3(a)(1) violation. See

892 A.2d at 403-04.
                                          14




      The Board’s findings of fact regarding Rule 3.3(a)(1) were that Johnson

submitted a fee petition based on false assertions. There is substantial evidence of

these factual findings. We reference the factual findings above regarding Rule

1.5(a). Reviewing the Board’s legal conclusion de novo, we hold that those factual

findings rise to the level of violating Rule 3.3(a)(1) because Johnson submitted an

inflated fee petition for work that he knew that he had not performed.



      4.     Dishonesty, Fraud, Deceit, and Misrepresentation – Rule 8.4(c)



      Rule 8.4(c) of the D.C. Rules of Professional Conduct provides that “[i]t is

professional misconduct for a lawyer to . . . [e]ngage in conduct involving

dishonesty, fraud, deceit, or misrepresentation.”


             This court has stated that dishonesty, fraud, deceit, and
             misrepresentation are four different violations, that may
             require different quantums of proof. Hence, while an
             intent to defraud or deceive may be required for a finding
             of fraud, dishonesty may result from conduct evincing a
             lack of honesty, probity or integrity in principle; a lack of
             fairness and straightforwardness. Thus, what may not
             legally be characterized as an act of fraud, deceit or
             misrepresentation may still evince dishonesty.
                                         15


In re Romansky, 825 A.2d 311, 315 (D.C. 2003) (citations, quotation marks,

ellipses, and brackets omitted).



      The Board’s findings of fact regarding Rule 8.4(c) were that Johnson

petitioned the D.C. government for fees in excess of the work he actually

performed on his client’s behalf, as well as for work that he had not actually

performed. Furthermore, it found that he relayed knowingly false information to

his client’s new counsel. Both of these examples, according to the Board, were

independent violations of Rule 8.4(c).



      There is substantial evidence to support the Board’s factual findings above.

We reference our discussion above concerning Rule 1.5(a). Johnson did indeed

petition the D.C. government for fees in excess of work he actually performed.

Furthermore, he told H.G.’s new counsel, Mr. Levi, that he represented his client

from the beginning of his workers’ compensation claim, participated in pre-hearing

conferences with the ALJ, represented H.G. before the Compensation Review

Board (CRB), and that no check was issued until after the CRB approved his

client’s claim. In truth, each of these assertions was false. Moreover, Johnson

often failed to respond directly to Mr. Levi’s questions and requests for documents

that were necessary to continue the representation. For example, Mr. Levi asked
                                           16


Johnson whether he had taken a fee of one-third of the check for $58,050.63

received in 2014, to which Johnson responded that he never took a thirty-five

percent fee. His communications with new counsel are too long to recount in more

detail than this brief example.



      Reviewing the Board’s legal conclusions de novo, we hold that they

constitute a violation of Rule 8.4(c). First, submitting a patently false fee petition

implies an intent to deceive the D.C. government. At the very least, it evinces a

lack of honesty. Second, Johnson’s characterization of his representation of H.G.

to Mr. Levi was dishonest. Third, his responses to Mr. Levi’s questions were the

opposite of fair and straightforward. Any of these would violate Rule 8.4(c), and

together they paint a picture of flagrant dishonesty.



      5.   Knowing Failure to Respond and to Disclose a Fact Necessary to
      Correct a Misapprehension – Rule 8.1(b)


      Rule 8.1(b) of the D.C. Rules of Professional Conduct provides that “a

lawyer . . . in connection with a disciplinary matter[] shall not . . . [f]ail to disclose

a fact necessary to correct a misapprehension known by the lawyer . . . to have

arisen in the matter, or knowingly fail to respond reasonably to a lawful demand

for information from [a] . . . disciplinary authority.”
                                          17




      The Board’s factual findings regarding Rule 8.1(b) were that Johnson made

evasive and dishonest statements during the disciplinary proceedings. We find that

there is substantial evidence of a Rule 8.1(b) violation.



      The ALJ’s letter referring Johnson to the Disciplinary Counsel incorrectly

stated that Johnson had taken a $20,350.21 (thirty-five percent) fee.        When

Disciplinary Counsel sought Johnson’s answer to this claim by the ALJ, he denied

taking a fee of $20,350.21, without disclosing that he had, however, taken a fee of

$19,350.21, an amount in excess of the amount allowed under the D.C. Code. His

failure to disclose that information, which was necessary to remedy a

misapprehension by Disciplinary Counsel that he had not taken any fee at all, was

dishonest and violated Rule 8.1(b) by knowingly failing to disclose a fact

necessary to correct a misapprehension known by the lawyer to have arisen in the

matter.



   6. Conduct Seriously Interfering with the Administration of Justice – Rule
      8.4(d)
                                          18


      Rule 8.4(d) of the D.C. rules of Professional Conduct provides that “[i]t is

professional misconduct for a lawyer to . . . [e]ngage in conduct that seriously

interferes with the administration of justice.”


             To establish a violation of Rule 8.4(d), Bar Counsel must
             prove by clear and convincing evidence that (1) the
             attorney either took improper action or failed to take
             action when [he or] she should have acted; (2) the
             conduct involved bears directly on a case in the judicial
             process with respect to an identifiable case or tribunal;
             and (3) the conduct taints the judicial process in more
             than a de minimis way, meaning that it must at least
             potentially impact upon the process to a serious and
             adverse degree.

In re Hallmark, 831 A.2d 366, 374-75 (D.C. 2003) (citation omitted) (rejecting the

Board’s conclusion that the late filing of an obviously deficient voucher violated

Rule 8.4(d) because it was the result of negligence instead of fraud). Conduct may

be improper if it “violates a specific statute, court rule or procedure, or other

disciplinary rule.” In re Hopkins, 677 A.2d 55, 61 (D.C. 1996).



      The Board’s findings of fact regarding Rule 8.4(d) were that Johnson

mishandled H.G.’s workers’ compensation claim, which resulted in wasted time

and added expense for the former client, as well as added administrative burden on

the ALJ. It concluded that, taken together, this constituted a violation of Rule

8.4(d).
                                         19




      There is substantial evidence to support the Board’s factual findings. We

reference the discussions above regarding the failure to disclose the D.C. Code

provision restricting attorney’s fees in workers’ compensation cases, de minimis

efforts on his former client’s behalf, and evasiveness towards new counsel, which

all indicate a mishandling of H.G.’s case. As discussed, this conduct violated D.C.

Code and D.C. Rules of Professional Conduct. Therefore, it was improper. It bore

directly on an identifiable case (H.G.’s workers’ compensation claim). It adversely

impacted that proceeding in more than a de minimis way in that he took client

funds, submitted a dishonest fee petition, and clogged the channels of justice by

submitting a frivolous appeal of a non-final and non-appealable order – all of

which necessitated extensive judicial efforts to sort out and decide, both before the

ALJ and the judges on this court.         Therefore, we adopt the Board’s legal

conclusion that Johnson’s conduct violated Rule 8.4(d).



B.   Respondent’s Failure to Present Meaningful Exceptions to the Board’s
Report and Recommendation


      “The burden of proving disciplinary charges rests with Bar Counsel, and the

Board’s factual findings must be supported by clear and convincing evidence.” In

re Szymkowicz, 124 A.3d 1078, 1083-84 (D.C. 2015) (citation, ellipses, and
                                         20


brackets omitted). However, as noted above, we must accept the Board’s findings

of fact unless unsupported by substantial evidence. Cleaver-Bascombe I, 892 A.2d

at 401-02.



      We conclude that Johnson’s exceptions to the Board’s Report and

Recommendation do not overcome the presumption that we accept findings and

conclusions supported by substantial evidence. Johnson argues that, in essence, 1)

the Board confused Johnson (Johnnie L.) with another attorney (Johnnie C.) when

it initially and erroneously identified Johnson as Johnnie C. Johnson, 2) his fee

petition submitted after taking payment from H.G. was meant to reimburse H.G.

for the fees he had already taken, 3) the Committee violated his constitutional right

by requiring him to testify at a hearing in which he represented himself, and 4)

H.G. had the constitutional right to give him money, regardless of where the

money came from.



      1. Misidentified person



      Johnson argues that he was misidentified by the Office of Disciplinary

Counsel on various occasions. He states that his name, age, physical description,
                                        21


and year of admission to practice in D.C. were all misidentified 1 and that this

evidence shows that the Office of Disciplinary Counsel and the ALJ, Fred D.

Carney Jr., combined and conspired to target him. Johnson contends that Carney

targeted him because he had various workers’ compensation hearings before him

that were later reversed by the Office of Workers Compensation Appeals Board.

Johnson also contends that Carney was the one who made the “erroneous

allegation without any support” that he took money from his client.



      Despite what Johnson states, there is no evidence that the wrong attorney

was investigated. 2 By the time of the hearing on August 7, 2017, he was correctly

identified. Furthermore, Johnson admitted that he acted as counsel on behalf of

H.G. in his workers’ compensation case and engaged in the activities and

communications reflected in the record of the case.      Therefore, his argument

provides no basis to overturn the Committee’s and the Board’s findings or

conclusions.



      1
          Johnson claims that he was willfully misidentified as Johnnie C. Johnson
III; as having been admitted to the practice of law in D.C. in 1996; and as being a
Black male, age 59, weighing 195 pounds, with no glasses and red hair.
      2
          At the pre-hearing conference on June 9, 2017, Disciplinary Counsel
apologized for the typo in the petition and Specification of Charges and agreed to
re-serve Johnson. Counsel did mention that despite the typo, Johnson was the
attorney they investigated and was involved in the representation of H.G.
                                         22


      2. Fee petition



      Johnson argues that his fee petition submitted after taking payment from his

former client was meant to reimburse H.G. for the fees he had already taken. He

asserts that the Office of Disciplinary Counsel colluded with Mr. Levi to order

H.G. to not accept payment from this fee petition in order to charge Johnson with

these rule violations, and that this was a “strategic decision that caused [H.G.] his

financial loss.”



      However, Johnson points to no evidence in the record to support his

argument. The Committee heard his argument at the hearing and they were able to

make credibility determinations (including accepting or rejecting his argument) at

that time based on the record and his testimony. While Johnson does not bear the

initial burden to disprove rule violations that are charged, once Disciplinary

Counsel has presented substantial evidence, we are bound to adopt those findings

unless Johnson can demonstrate why that evidence is not in fact reliable or does

not actually prove those violations. Johnson has failed to demonstrate why any of

the evidence relied upon by the Committee was not reliable.



      3. Constitutional arguments
                                        23




      Johnson argues that the Committee violated his constitutional right by

requiring him to testify at a hearing in which he represented himself in order to

prove their case, and his former client had the constitutional right to give him

money, regardless of where the money came from. However, Johnson’s arguments

are vague one-line conclusory assertions. He has failed to cite authority in this

jurisdiction or any other to support his arguments. Therefore, we consider his

arguments waived since undeveloped legal arguments will not be entertained on

appeal.   See D.C. App. R. 28(a)(10) (the brief must contain an argument

“containing the appellant’s contentions and the reasons for them, with citations to

the authorities and parts of the record on which the appellant relies”); see also

Comford v. United States, 947 A.2d 1181, 1188 (D.C. 2008) (“[I]ssues adverted to

in a perfunctory manner, unaccompanied by some effort at developed

argumentation, are deemed waived.”).



                 III. Necessity and Consistency of Disbarment



      “In determining the appropriate order, the Court . . . shall adopt the

recommended disposition of the Board unless to do so would foster a tendency

toward inconsistent dispositions for comparable conduct or would otherwise be
                                         24


unwarranted.” D.C. Bar R. XI, § 9(h)(1). “The Board’s recommended sanction

comes to us with a strong presumption in favor of its imposition. If the Board’s

recommended sanction falls within a wide range of acceptable outcomes, it will be

adopted and imposed.” In re McClure, 144 A.3d 570, 572 (D.C. 2016) (citation,

quotation marks, and brackets omitted). Despite this strong presumption, we also

consider the seriousness of respondent’s conduct, prejudice to his client, whether

the conduct involved dishonesty, other rules violations, previous disciplinary

history, respondent’s remorsefulness, and other mitigating circumstances. See In

re Pelkey, 962 A.2d 268, 281 (D.C. 2008).          The Board recommended two

sanctions: disbarment and, as a condition of possible reinstitution, restitution of

the full amount taken paid to the Clients’ Security Fund.



      “We reserve the sanction of disbarment for the most extreme attorney

misconduct, and have done so in two types of dishonesty cases – (1) intentional or

reckless misappropriation where the presumptive sanction is disbarment, and (2)

dishonesty of the flagrant kind.” In re Howes, 39 A.3d 1, 15 (D.C. 2012) (citation

and quotation marks omitted).      “Further, disbarment has been imposed as a

sanction in cases where misconduct was subsequently concealed by deceit or

fraud.”   Id.    Indeed, “[t]he attempted cover-up often exceeds the initial

misconduct.” In re Cleaver-Bascombe II, 986 A.2d 1191, 1200 (D.C. 2010). We
                                         25


hold that Johnson’s conduct involved flagrant dishonesty, and, therefore, it falls

within the range of cases where we have imposed disbarment in the past.

Moreover, we conclude that Johnson’s behavior before Disciplinary Counsel, the

committee, the Board, and this court, demonstrate an effort to conceal his

wrongdoing. Therefore, there is ample justification for disbarment in this case.



      We consider the aggravating and mitigating factors mentioned above to

determine whether disbarment is warranted. First, Johnson’s behavior involved

dishonesty, which is “antithetical to the practice of law” and “cannot be condoned

by those charged with protecting the public from unscrupulous conduct by

lawyers.” In re Daniel, 11 A.3d 291, 300 (D.C. 2011) (citation omitted). Second,

not only did Johnson take money belonging to his client to which he was not

legally entitled, his handling of the case also prejudiced H.G.’s workers’

compensation claim by requiring him to start over with new counsel to

successfully litigate the matter. See, e.g., In re Baber, 106 A.3d 1072, 1075 (D.C.

2015) (holding that respondent had prejudiced his client by withdrawing and

causing her “to restart the probate process with a new attorney and post a . . .

probate bond”). Third, numerous violations, “albeit arising essentially in a single

matter, require a substantial sanction.” In re Silva, 29 A.3d 924, 943 (D.C. 2011)

(holding thus in light of respondent’s eight violations in connection with the same
                                         26


matter). In this case, Johnson has not only violated the rule against dishonesty, but

a host of other ones as explained above. Fourth, respondent shows no remorse,

which weighs “significantly in favor of disbarment.” In re Baber, 106 A.3d at

1077 (observing that “the record support[ed] the Board’s determination that

[respondent] showed no remorse during the disciplinary process, but instead

repeated his false accusations against [his client] and continued to falsely blame

[his client]”). Finally, and to Johnson’s credit, we are unaware of any history of

rules violations; however, in light of all the other factors, the absence of any

evidence before us indicating a history of violations does not sufficiently mitigate

against our decision to impose disbarment.



      “When imposing discipline, the Court . . . may require an attorney to make

restitution either to persons financially injured by the attorney’s conduct or to the

Clients’ Security Trust Fund (see Rule XII), or both, as a condition . . . of

reinstatement.” D.C. Bar R. XI, § 3(b). Restitution as a condition of reinstatement

is consistent with prior disbarment cases involving dishonesty and attorneys taking

money to which they are not entitled. E.g., In re Omwenga, 49 A.3d 1235, 1244-

45 (D.C. 2012) (imposing restitution as condition of reinstatement where

“Respondent was repeatedly dishonest with his clients, courts, Bar Counsel and the

Hearing Committee,” neglected client matters, and misappropriate $550); In re
                                        27


Stewart, 953 A.2d 1034, 1035-36 (D.C. 2008) (imposing restitution as a condition

of reinstatement where respondent used retainer fees for personal use before

performing any work on clients’ behalf); In re Viehe, 762 A.2d 542, 543-44 (D.C.

2000) (imposing restitution as a condition of reinstatement where respondent used

blank checks provided by his client for use in a real-estate transaction to give

himself loans without his client’s knowledge). Therefore, we concur with the

Board’s recommendation that Johnson be required to pay full restitution of

$19,350.21 to the Clients’ Security Fund as a condition of reinstatement. Though

Johnson performed some work on H.G.’s behalf, the entirety of the fee that he

received was based on dishonesty and was illegally obtained; thus, Johnson should

not be permitted to profit from his misconduct.



                                 IV. Conclusion



      Because the Board’s factual findings are supported by substantial evidence,

we are required to adopt them. Reviewing the Board’s legal conclusions de novo,

we conclude that they are consistent with our precedent. Because disbarment for

flagrant dishonesty is consistent with our prior decisions, and because it is

warranted in Johnson’s case, we adopt the Board’s recommendation. Therefore, it

is
                                         28




      ORDERED that Johnnie L. Johnson, III is disbarred from the practice of law

in the District of Columbia, and that a condition of reinstatement is full restitution

of $19,350.21 to the Clients’ Security Fund.